DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: tubes configured to engage with the main body in claims 1, 10, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.  The independently claimed feature of “directing a flow of air along an airflow” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention because the directing a flow of air along an airflow does not provide a basis for that feature in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodyard et al. (US 2,430,751).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Woodyard as teaching:
a hair drying system (see title) comprising: 
a main body 14 comprising an air flow mechanism 10 capable of directing a flow of air along an airflow; 
28 configured to engage with the main body and to be disposed around a head of a user, each tube of the set of flexible tubes including—
a series of openings formed along a first portion of each tube, wherein each tube is configured to direct the airflow from the main body to the series of openings to uniformly distribute air along the first portion of each tube via the series of openings (expressly shown in figures 1, 2, 3, 5); and 
a gripping mechanism 29, 30 disposed along the first portion of each tube, the gripping mechanism configured to engage each tube to any of the head, a portion of hair of the user, and a hair accessory of the user (expressly disclosed at column 5 lines 24-71 wherein the disclosed pins and tines meet the claimed gripping mechanism because both are configured to engage each tube to any of the head, a portion of hair of the user, and a hair accessory of the user).  Woodyard also discloses the claim 2 feature of a set of flexible tubes include three tubes, wherein each tube is disposed adjacent to one another along a vertical plane (expressly shown in figure 1), the claim 3 feature wherein each tube of the set of flexible tubes further includes: two sections of the first portion of each tube that are connected by a fork dividing the first portion of each tube into the two sections, wherein each of the two sections includes the series of openings and the gripping mechanism; and a second portion with a first end including the fork dividing the first portion of each tube into the two sections (expressly shown in figure 6), the claim 4 feature wherein each tube of the set of flexible tubes further includes: two gripping mechanisms disposed along the first portion of each tube, wherein the series of openings are disposed along the first portion of each tube between the two gripping mechanisms (expressly shown in figure 9), the claim 5 29 disposed along the gripping mechanism; and a series of comb teeth 30 extending from the gripping mechanism, and the claim 6 feature wherein the series of openings are disposed uniformly along the first portion of each tube (expressly shown in figure 5).
Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matys (US 2,278,112).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Matys as teaching:
an apparatus (see title) comprising: 
a main body N comprising an air flow mechanism 14 capable of directing an airflow; 
a set of tubes A, B configured to engage with the main body and configured to direct the airflow, each tube of the set of tubes including—
a first portion 4 of each tube that includes two sections 1, 3 of the first portion of each tube that are connected by a fork dividing the first portion of each tube into the two sections, each of the two sections including a series of openings 2 formed therein and a gripping mechanism 9 disposed around each of the two sections of the first portion of each tube (expressly shown in figure 4 wherein the disclosed tips mee the claimed gripping mechanism because both are adapted to engage a scalp and/or any of the head, a portion of hair of the user, and a hair accessory of the user); and 
a second portion 13 of each tube including a first end comprising the dividing the first portion of each tube into the two sections 5, 6 and a second end configured to engage to the main body (expressly shown in figure 7).  Matys also discloses the .
Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tays (US 2,246,767).  The claims are reasonably and broadly construed, in light of the accompanying specification, to be disclosed by Tays as teaching:
a method for controlling a flow of air through a hair drying system (see first page and first paragraph), the method comprising: 
providing a main body of the hair drying system, the main body including an air flow mechanism capable of directing the flow of air and an air flow controller to control the flow of air from the air flow mechanism (expressly disclosed on the first page, second column lines 1-13); 
disposing a set of tubes onto the main body, the set of tubes configured to engage with the main body and to be disposed around a head of a user, each tube of the set of tubes including a series of openings formed along a first portion of each tube and a gripping mechanism disposed along the first portion of each tube (expressly disclosed on the first page, second column lines 32-48 wherein the disclosed soft 
instructing the air flow controller to initiate the flow of air from the air flow mechanism, wherein the airflow is directed from the air flow mechanism to the series of openings via each tube of the set of tubes (expressly disclosed on the second page, second column lines 13-29 wherein the disclosed grasp, depress, and place steps meet the claimed instructing because both direct airflow to series of openings by way of a set of tubes).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Matys in view of Woodyard.  Matys discloses the claimed invention, as rejected above, except for .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tays in view of Woodyard.  Tays discloses the claimed invention, as rejected above, except for the recited hook fasteners and comb teeth.  Woodyard, another apparatus, discloses that feature at column 5 lines 24-71.  It would have been obvious to one skilled in the art to combine the teachings of Tays with the teachings of Woodyard for the purpose of providing a secure means of gripping along a tube in an apparatus directing air flow.  
Allowable Subject Matter
Claims 7-9, 14-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references cited in this action may teach one or more claim features, but do not rise to a level of anticipation or obviousness such that a rejection of the claimed invention would be proper or reasonable under current Office practice and procedure.  Reference A, cited on page one of this action, is a patent publication from the same inventive entity as the current application.  References B, C, D, E, F, G, H, I, J, K, L, M, cited on page one of this action and references A, B, C, D, E, F, G, H, I, cited on page 2 of this action, teach hair dryers.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN MICHAEL GRAVINI whose telephone number is (571)272-4875.  The examiner can normally be reached on M-Th 5:30 am to 5:00 (mid day flex) first F 6:00 am t0 11:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607.  Examiner’s other supervisor within the same art unit include Mary McManmon who can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Thursday, September 16, 2021
/STEPHEN M GRAVINI/Primary Examiner, Art Unit 3753